t c summary opinion united_states tax_court michael e thibodeaux stephanie r thibodeaux a k a stephanie r hearn petitioners v commissioner of internal revenue respondent docket no 14743-03s filed date michael e thibodeaux pro_se kathleen c schlenzig for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a dollar_figure sec_6651 addition_to_tax concessions by petitioners narrow the scope of our consideration to the following issues whether petitioners are entitled to a deduction for meals and entertainment_expenses claimed on a schedule c profit or loss from business included with their joint federal_income_tax return whether petitioners are entitled to a deduction for travel_expenses incurred in connection with a trip to jamaica and whether petitioners’ failure_to_file a timely return was due to reasonable_cause background some of the facts have been stipulated and are so found petitioners are husband and wife they were married in date at the time the petition was filed in this case they resided in chicago illinois references to petitioner are to michael thibodeaux stephanie r thibodeaux neither appeared at trial nor signed the stipulation of facts the case will be dismissed as to her for lack of prosecution rule b the decision entered with respect to her will reflect the disposition of the issues agreed to between petitioner and respondent or otherwise here in dispute and it will be consistent with the decision entered with respect to petitioner throughout petitioner worked as a self-employed consultant from time to time during that year he entertained clients and prospective clients to that end petitioner picked up the tab for various meal and entertainment_expenses petitioner generally would keep just some loose papers or notices evidencing these expenses and he would send them to his accountant just as records of what he had done according to petitioner his records for meal and entertainment_expenses for the taxable_year were lost by his accountant consequently in petitioner prepared a diary to approximate as best he could the meal and entertainment_expenses he incurred during various entries made in the diary on numerous dates show only the name of an individual and an amount the diary does not contain any notations describing the business_purpose of recorded expenses each petitioner initially filed a separate return stephanie thibodeaux’s return was timely petitioner’s return filed date was not on date respondent received petitioners’ joint form 1040x amended u s individual_income_tax_return for the joint_return the joint_return includes a schedule c for petitioner’s consulting the parties stipulated that petitioner’s return was filed date the notice_of_deficiency suggests his return was filed date the difference is without distinction and need not be reconciled business as does the separate_return previously filed by petitioner according to the schedules c the income and deductions listed on each has been computed in accordance with the cash_receipts_and_disbursements_method of accounting on each schedule c a deduction of dollar_figure for meals and entertainment_expenses is claimed on the schedule c included with petitioner’s separate_return a deduction of dollar_figure for travel_expenses is claimed at the examination stage the parties proceeded as though the travel expense deduction was also claimed on the joint_return even though it was not and we do likewise the deduction for meals and entertainment_expenses relates to those items generally described above the deduction for travel_expenses relates to airfare hotel and local transportation_expenses incurred for two trips to jamaica one in january and one in december petitioner described the trips as exploratory investigative in nature taken because he was attempting to get into a real_estate investment prospect that did not reach fruition petitioner now concedes that expenses totaling dollar_figure incurred in connection with the december trip are not deductible in a notice_of_deficiency dated date respondent disallowed the deduction for meals and entertainment_expenses in effect disallowed the deduction for travel_expenses for the jamaican trips and imposed an addition_to_tax under sec_6651 for petitioners’ failure_to_file a timely return other adjustments made in the notice_of_deficiency are not in dispute discussion as has often been stated deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 although without expressly making reference to it in support of the deductions here in dispute petitioners rely upon sec_162 that section generally allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not in this case specific substantiation rules come into play as the deductions here in dispute although of a type generally allowable under sec_162 are further described in and subject_to sec_274 in general that section provides that no deduction shall be allowed for any travel expense or entertainment expense unless the taxpayer substantiates by adequate_records the following items the amount of such expense the time and place of the travel or entertainment the business_purpose of the expense and the business relationship to the taxpayer of persons entertained sec_274 sec_1_274-5t and temporary income_tax regs fed reg date under the applicable regulations to meet the adequate_records requirement of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date the record- keeping requirements of sec_274 contemplate that a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall sec_1_274-5t temporary income_tax regs fed reg date we turn our attention first to the deduction for meals and entertainment according to petitioner whatever receipts for those expenses he at one time had but turned over to his accountant have been lost and nothing in the record suggests that petitioner contacted any third parties in an attempt to obtain duplicates of those records furthermore according to petitioner he at no time recorded such expenses in a contemporaneously maintained diary petitioner’s diary prepared long after the events recorded in it in and of itself is not sufficient to satisfy the substantiation requirements discussed above see hentges v commissioner tcmemo_1998_ because petitioners have failed to satisfy the applicable substantiation requirements with respect to expenses for meals and entertainment they are not entitled to a deduction for those expenses respondent’s disallowance of that deduction is sustained the dispute between the parties as to petitioners’ entitlement to a deduction for travel_expenses now is limited to the trip to jamaica that petitioner claims to have taken place in date as with the deduction for meals and expenses this deduction is also subject_to sec_274 in support of the deduction for these expenses petitioner produced a canceled check and a travel summary from his travel agent vacation hotline we need not consider whether these records in combination with petitioner’s explanation satisfy the special substantiation requirements discussed above because another more fundamental reason exists for the disallowance of the deduction although petitioner claims that the trip occurred during we find that the trip took place in date we support our finding on this point by the following although the check is dated date imprints on the back of the check indicate that the check was processed by two banks on date and date respectively it is not unusual for an individual to misdate a check at the beginning of a new year and we find it more likely that petitioner made such a mistake rather than the two different banks that processed the check vacation hotline’s records indicate that petitioner was in tallahassee florida rather than jamaica during the relevant dates in date and the number of the check suggests that it was made at a date no earlier than date we need not consider other reasons advanced by respondent in support of the disallowance of the deduction for travel_expenses because petitioners are cash_basis taxpayers the expenses_incurred for the trip to jamaica in date if otherwise deductible are not deductible in see sec_461 accordingly we sustain respondent’s determination with respect to the disallowed travel expense deduction in the notice_of_deficiency respondent imposed an addition_to_tax under sec_6651 that section provides for an addition_to_tax of percent of the amount of the tax required to have been shown on the return if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues to a maximum of percent of the tax in the aggregate if an income_tax return is not filed within days of the prescribed date for filing including extensions the addition_to_tax imposed is not less than the lesser_of dollar_figure or percent of the amount_required_to_be_shown_as_tax on the return sec_6651 the addition_to_tax is imposed on the net tax due sec_6651 and applicable unless the taxpayer establishes that the failure_to_file is due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 respondent bears the burden of production with respect to the imposition of the sec_6651 addition_to_tax here under consideration sec_7491 because the amended_return was filed after separate returns the date the amended_return is deemed to have been filed is the date that petitioner’s return was filed that is date or thereabouts sec_6013 which date is more than months after the due_date of the return see sec_6072 petitioners agree that the return was not timely they argue against the imposition of the addition_to_tax however upon several grounds in a form_843 claim_for_refund and request for abatement petitioners suggest that the return was filed late as a result of erroneous advice from the irs attached to that form is a two-page typed statement in which petitioners request that the addition_to_tax be waived because petitioner’s accountant had a lengthy illness and that no one in the accounting firm was familiar with his records nothing in the record identifies what if any erroneous advice petitioners might have received from respondent and we give that explanation no further consideration otherwise we note that petitioner made no mention in this letter that the accounting firm had misplaced or lost his business records petitioners claim that petitioner’s accountant is to blame for their untimely return a taxpayer has a personal and nondelegable duty to file a timely return and reliance on an accountant to file a return does not provide reasonable_cause for an untimely filing see united_states v boyle supra pincite schirle v commissioner tcmemo_1997_552 the evidence demonstrates that the joint_return was deemed filed more than months beyond the date it was due petitioners have not established that the failure_to_file a timely return was due to reasonable_cause and not willful neglect see 116_tc_438 accordingly we sustain respondent’s imposition of the sec_6651 addition_to_tax reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
